UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-8077


MORRIS J. PETTIGREW, SR.,

                Plaintiff - Appellant,

          v.

CORIZON MEDICAL SERVICES; PAUL MATERA, MD; DAVID M. MATHIS,
MD; LINO QUILO, MD; JOSEPH INZERILLO, MD; BRUCE FORD, PA;
JESSICA CECIL, PA; JENNIFER PATTERSON, RN; DR. CLEM, Medical
Director,

                Defendants - Appellees,

          and

OFFICE OF THE ATTORNEY GENERAL,

                Party Below.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     George Levi Russell, III, District
Judge. (1:12-cv-01713-GLR)


Submitted:   January 22, 2013                Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Morris J. Pettigrew, Sr., Appellant Pro Se. Benjamin L. Davis,
III, Michelle Jacquelyn Marzullo, MARKS, O’NEILL, O’BRIEN &
COURTNEY, PC, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Morris J. Pettigrew, Sr., seeks to appeal the district

court’s order assessing a filing fee and denying his motion to

appoint counsel.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).    The order Pettigrew seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3